Citation Nr: 0615130	
Decision Date: 05/24/06    Archive Date: 06/02/06

DOCKET NO.  04-20 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Entitlement to a rating in excess of 40 percent for a low 
back disorder.



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1966 to March 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  

The veteran originally was granted service connection for 
lumbosacral strain with anxiety reaction components.  In a 
January 2004 rating decision, the RO recharacterized his 
disability as lumbosacral strain and then awarded a separate 
compensable rating for depressive disorder, not otherwise 
specified, associated with lumbosacral strain.  The service 
representative's April 2004 written statement was construed 
as the veteran's substantive appeal in this matter and 
limited his appeal to the issue of an increased rating for 
lumbosacral strain.  The Board confines itself to the issue 
currently under appellate review as shown on the title page.

It is also noted that the back disorder was characterized in 
a January 2001 rating action as degenerative intervertebral 
disk disease of the lower lumbar segment.  Thus both disc and 
strain pathologies are deemed to be service connected and 
subject to review herein.


FINDING OF FACT

The veteran's service-connected lumbosacral strain is 
manifested by subjective complaints of lower back pain and 
degenerative intervertebral disc disease of the lumbar spine 
associated with sciatic neuropathy without clinical findings 
of intermittent relief; persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc; nor 
any incapacitating episode totalling six weeks in a 12-month 
time period. 


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 40 percent 
for lumbosacral sprain have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 
4.14, 4.25, 4.40, 4.41, 4.45, 4.59, 4.71a, Diagnostic Codes 
(DCs) 5292, 5293, 5295 (2002) (effective prior to September 
23, 2002); DC 5293 (2003) (effective September 23, 2002); DCs 
5243 (2005) (effective September 26, 2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

In August 1967, the RO granted service connection for 
lumbosacral strain with anxiety reaction components that was 
assigned a 10 percent disability rating.  In July 1972, the 
rating was reduced to noncompensable.  In January 2001, the 
rating was increased to 40 percent.  At that time the 
disorder was characterized as degenerative intervertebral 
disk disease of the lower lumbar segment.  In April 2002, the 
RO received the veteran's current claim for an increased 
rating.  The veteran's service representative said the 
veteran's service-connected back disorder had worsened.

An August 2002 VA medical record discloses the veteran was a 
construction worker, and "physically very active", who fell 
on the job.  The veteran complained of some dyspnea on 
exertion.  Impression was osteopenia and an increased risk of 
fracture of the lumbar spine was noted.  Also noted was a two 
percent decline in bone mineral density.  

The veteran, who was 55 years old, underwent a VA examination 
in May 2003.  The examination report reflects that the 
examiner reviewed the veteran's medical records.  The veteran 
complained that his back pain was constant, worse than when 
previously seen, and that his symptoms were significantly 
worse.  The veteran told the examiner of one episode when he 
was totally incapacitated in January.  He drove his motor 
home from New York to Florida.  After he arrived in Florida, 
the veteran said his back pain increased significantly and 
that he was reportedly incapacitated for about nine days and 
required treatment.  The veteran was taking medication for 
generalized osteopenia.  It was noted the veteran had no 
associated constitutional symptoms with his back condition.  
The veteran also said that he did no lifting, pushing, or 
pulling, and his standing and walking were severely limited.  
He said he could not kneel, squat, or stoop.  Car travel 
caused the veteran back and hip pain.  It was noted the 
veteran was self-employed and that his ability to work was 
severely restricted.  X-rays revealed degenerative 
intervertebral disc disease of the lower lumbar spine.  

On physical examination, flattening of the lumbar lordosis 
was noted.  There was tenderness on palpation of the lower 
lumbar paravertebral musculature.  Range of motion of the 
lumbar spine was flexion to 15 degrees (normal is 50 
degrees), extension to 5 degrees (normal is 35 degrees), side 
bending to 10 degrees to each side (normal is 40 degrees).  
Straight leg raising test was carried to 40 degrees 
bilaterally with back pain.  There was no sensory or motor 
deficit of either lower extremity.  Deep tendon reflexes of 
the lower extremities were present and symmetrical 
bilaterally.  The veteran was able to tandem, toe, and heal 
walk with difficulty.  Diagnosis was degenerative 
intervertebral disc disease of the lumbar spine without 
radiculopathy.  

The VA examiner noted the examination was conducted during a 
period of quiescent symptoms.  The examiner said the physical 
findings of the examination could be significantly different 
during flare-ups of symptoms, which could occur with varying 
frequency.  Quantification of those changes required 
examination during a flare-up, the examiner noted.  The 
examiner also noted that the veteran's painful symptoms 
required the veteran to expend extra energy in completing 
tasks which led to early fatigue, weakened movements and loss 
of coordination.

A signed statement from the veteran's son, dated in July 
2003, discloses that the veteran was owner of a company and 
two of his sons worked for the veteran.  The veteran limited 
his activities over a few years, according to the statement.  
The veteran no longer climbed ladders or used a nailing gun 
and there were days when he did not work because of his back 
disorder.  In January 2003, the son said the veteran did not 
work for two weeks.  During February through May 2003, the 
veteran was absent from work at least two to three days per 
week.  In June 2003, the veteran worked about two hours a day 
before he went home with back spasms.  One day during the 
summer of 2003, the son said that the veteran used a power 
saw for an hour with someone bringing him lumber to cut in 
order that his back would not spasm.

An August 2003 VA medical record reflects the results of a 
dual-energy x-ray absorptiometry (DEXA).  Impression of the 
lumbar spine was osteopenia and an increased risk of fracture 
was noted.

A September 2003 VA medical record reflects that the veteran 
was not working because of chronic lower back pain related to 
degenerative disc disease of four vertebras.

A January 2004 VA medical record reflects the veteran's 
complaint of increased back pain.

A February 2004 VA medical record discloses the veteran 
sought new home exercises for his chronic low back pain as 
previous exercises caused increasing pain and the chronic low 
back pain developed a left sciatic component.  He rated his 
back pain, on a scale of 1 to 10, as a 4 that worsened to 8 
or 9 when his sciatic pain developed with any prolonged 
sitting, walking, bending or squatting.  The veteran said 
medication was effective for muscle tension and pain relief.

A March 2004 VA medical record discloses the veteran 
complained that he put his back out again at work and that 
his back was getting so bad he could barely work as a 
contractor.  It was noted that he was doing more supervising.  
Fishing was listed as the veteran's hobby.  It was noted the 
veteran had non-radiating low back pain and a history of disc 
disorder.  His pain was recorded as 7 on a scale of 10.  
Neurological findings noted deep tendon reflexes were 
somewhat diminished (1+) at L4 and S1.  Tone of the lower 
extremities was within normal limits and their coordination 
was noted as intact.  The lower extremities also were noted 
as symmetrical and intact to light touch, but the veteran 
related numbness in the thighs from driving.  Range of motion 
reflected that flexion of fingers 20 inches from the floor 
exacerbated moderate right lower back pain; moderately 
limited extension of right sidebending fingers two inches 
above the patella showed an increase in right lower back 
pain; extension of the left sidebending fingers two inches 
above the patella stretched the right flank; moderately 
limited right rotation increased right lower back pain; and 
moderately-maximally limited left rotation led to the onset 
of left hip pain.  Assessment was symptoms consistent with 
right lumbar disc bulge and herniation affecting L4, L5 and 
S1 and, therefore, the sciatic nerve.  The veteran agreed to 
a home exercise program.

Another March 2004 VA medical record reflects the veteran 
"twisted" his back while working with his son.  It was 
noted the veteran experienced pain mostly with activity.  His 
back was tender in the lumbosacral area.  Motor and sensory 
system were noted intact.  Lower back pain was assessed and 
the veteran was advised to avoid strenuous activity until he 
felt better.  It was noted that there was no loss of power in 
the legs.


II.  Legal Analysis

A. Duty to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) (West 2002 & Supp. 2005) became law.  
Regulations implementing the VCAA have since been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The 
VCAA and implementing regulations apply to the case at hand, 
and the requirements therein appear to have been met.  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  Specifically, the RO has obtained records 
of treatment reported by the veteran addressing his claim.  
There is no indication from the record of additional medical 
treatment for which the RO has not obtained, or made 
sufficient efforts to obtain, corresponding records.

The Board also is satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in a letter issued in March 2003.  By this letter, 
the RO also notified the veteran of exactly which portion of 
that evidence was to be provided by him and which portion VA 
would attempt to obtain on his behalf.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157, (Fed.Cir. April 5, 2006).  In this letter, the 
veteran also was advised to submit additional evidence to the 
RO, and the Board finds that this instruction is consistent 
with the requirement of 38 C.F.R. § 3.159(b)(1) that VA 
request that a claimant provide any evidence in his or her 
possession that pertains to a claim.  

Here, the noted March 2003 "duty to assist" letter was 
issued before the appealed rating decision.  Moreover, as 
indicated above, the RO has taken all necessary steps to both 
notify the veteran of the evidence needed to substantiate his 
claim and assist him in developing relevant evidence.  All VA 
notices must be read in the context of prior, relatively 
contemporaneous communications to the appellant.  See 
Mayfield, supra.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA requires the VA to provide the claimant 
with notice of missing information and evidence that will 
assist in substantiating all the elements of the claim.  
Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-1506 (U.S. 
Vet. App. March 3, 2006).  In the Mayfield case, the Court 
addressed the meaning of prejudicial error in the context of 
the VCAA duty-to-notify.  Mayfield v. Nicholson, supra.  
Here, the Board finds no possibility of prejudicial error to 
the veteran.  As explained below, evidence in the record 
demonstrates the veteran is not entitled to an increased 
rating for his service-connected back disorder.  Therefore, 
any lack of notice by the VA to the veteran as now required 
by Dingess/Hartman constitutes harmless error.

The Board notes that the veteran' service representative has 
requested a neurological and orthopedic examination.  The 
veteran was afforded a VA examination in May 2003.  The Board 
notes that an ideal medical evaluation provides a history of 
the veteran's injuries, a recitation of the complaints, and 
objective clinical findings sufficient to evaluate the 
veteran according to the approved schedular of criteria for 
rating a disability.  In this regard, the Board finds that 
the May 2003 VA examination afforded the veteran contains 
these elements.  The Board is satisfied that all necessary 
development has been completed.

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).


B.  Discussion

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (2005) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of his service-
connected disability, and has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is inadequate for rating purposes.

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities, and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2005).

Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for service-connected disability is 
the present level of disability.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry also must be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability and to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59.

The Board recognizes that the Court, in DeLuca v. Brown, 8 
Vet. App. 202 (1995), held that, where evaluation is based on 
limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  38 C.F.R. §§ 4.40, 4.45.  The provisions 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and /or impaired ability to execute skilled 
movement smoothly, and pain on movement, swelling, deformity, 
or atrophy of disuse.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing also are related considerations.  Id.  Within 
this context, a finding of functional loss due to pain must 
be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

The Board notes, however, that the Court has held that §  
4.40 does not require a separate rating for pain but rather 
provides guidance for determining ratings under other 
diagnostic codes assessing musculoskeletal function.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).

The veteran's service-connected lumbosacral strain is 
evaluated as 40 percent disabling under DC 5293 (under the 
old code as explained below.  38 C.F.R. § 4.71a, DC 5293 
(2002).  The strain was originally rated under old DC 5295 
for lumbosacral strain.  In January 2001, the 5293 code was 
assigned and the back pathology was noted to include disc 
pathology.  As is described in greater detail below, the DC 
for rating disc pathology and lumbar strain pathology has 
changed over the course of this appeal.  Both old and new 
criteria will be considered.

As noted above, during the pendency of the veteran's claims, 
the criteria for evaluating intervertebral disc syndrome, 
first contained in DC 5293, were amended effective September 
23, 2002.  See 67 Fed. Reg. 54,345-54,349 (August 22, 2002).  
The veteran was notified of these changes in the January 2004 
statement of the case and the March 2004 supplemental 
statement of the case.

Under criteria in effect prior to September 23, 2002, a 
maximum 60 percent rating for intervertebral disc syndrome 
was given when the condition was pronounced in degree, with 
persistent symptoms compatible with sciatic neuropathy, with 
characteristic pain and demonstrable muscle spasm and absent 
ankle jerk or other neurological findings appropriate to the 
site of the diseased disc, and with little intermittent 
relief.  A 40 percent rating was assigned for severe 
intervertebral disc syndrome, with recurrent attacks, and 
with intermittent relief.  38 C.F.R. § 4.71a, DC 5293 (2002).  

Under the revision of DC 5293, effective September 23, 2002, 
intervertebral disc syndrome (preoperatively or 
postoperatively) will be rated either on the total duration 
of incapacitating episodes over the past 12 months or by 
combining, under 38 C.F.R. § 4.25, separate evaluations of 
its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Id.  Under DC 5293, if 
there are incapacitating episodes having a total duration of 
at least six weeks during the past 12 months, a 60 percent 
evaluation is warranted.  With incapacitating episodes having 
a total duration of at least four weeks, but less than six 
weeks during the past 12 months, a 40 percent evaluation is 
warranted.  38 C.F.R. § 4.71a, DC 5293 (effective from Sept. 
23, 2002). 

Note 1 provides that for purposes of evaluation under DC 
5293, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurological 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Note 2 provides that when 
evaluating on the basis of chronic manifestations, orthopedic 
disabilities are evaluated using evaluation criteria for the 
most appropriate orthopedic diagnostic code or codes.  
Neurological disabilities are evaluated separately using 
evaluation criteria for the most appropriate neurological 
diagnostic code or codes.  Id.

Effective September 26, 2003, limitation of motion, 
lumbosacral strain and degenerative arthritis of the spine 
are to be evaluated under the General Rating Formula for 
Diseases and Injuries of the Spine (general formula).  38 
C.F.R. § 4.71a, Diagnostic Codes 5237 to 5242 (2005).  
Intervertebral disc syndrome is to be evaluated under the 
general formula or under the formula for rating 
intervertebral disc syndrome based on incapacitating 
episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.  
See 38 C.F.R. § 4.71a, DC 5243 (2005).

Under the general rating formula effective September 26, 
2003, with or without symptoms such as pain, stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease, the following applies: a 40 percent rating 
is warranted for forward flexion of the thoracolumbar to 30 
degrees or less, or when there is favorable ankylosis of the 
entire thoracolumbar spine.  Unfavorable ankylosis of the 
entire thoracolumbar spine warrants a 50 percent rating, and 
unfavorable ankylosis of the entire spine warrants a 100 
percent rating.  38 C.F.R. § 4.71a (2005).

Note 1 to the general formula for rating diseases of the 
spine states associated objective neurologic abnormalities 
are to be rated separately under an appropriate diagnostic 
code.  Note 2 states that, for purposes of VA compensation, 
normal forward flexion of the thoracolumbar spine is 0 to 90 
degrees, extension is 0 to 30 degrees, left and right lateral 
flexion is 0 to 30 degrees, and left and right lateral 
rotation is 0 to 30 degrees.  The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateroflexion, and left and right rotation.  
The normal combined range of motion of the thoracolumbar 
spine is to 240 degrees.  Note 3 states that, in exceptional 
cases, an examiner may state that, because of age, body 
habitus, neurologic disease, or other factors not the result 
of disease or injury of the spine, the range of motion of the 
spine in a particular individual should be considered normal 
for that individual, even though it does not conform to the 
normal range of motion stated in the regulation.  Note 4 
states that each range of motion should be rounded to the 
nearest five degrees.  Id.

For VA compensation purposes, Note 5 states that unfavorable 
ankylosis is a condition in which the entire thoracolumbar 
spine is fixed in flexion or extension, resulting in 
difficulty walking, restricted chewing, limited breathing, 
gastrointestinal symptoms, dyspnea or dysphagia, atlantoaxial 
or cervical subluxation or dislocation, or neurologic 
symptoms due to nerve root stretching.  Fixation of a spinal 
segment at zero degrees represents favorable ankylosis.  Id.

Under the criteria in effect prior to September 26, 2003, a 
40 percent rating was assigned for severe limitation of 
motion or for severe lumbosacral strain.  See 38 C.F.R. 
§ 4.71a DCs 5292, 5295.  These were the maximum ratings under 
these provisions.  A higher rating could be assigned for 
ankylosis of the back. 

In this case, either the rating criteria effective prior to 
September 2002 or 2003 or the revised rating criteria may 
apply, whichever are most favorable to the veteran, although 
the revised rating criteria are only applicable since their 
effective dates.  See VAOPGCPREC 3-2000 (2000); DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).

Upon review of the probative medical evidence of record, the 
Board is of the opinion that an evaluation in excess of 40 
percent for the veteran's lumbosacral strain is not warranted 
under either the old or new regulations.  

Under the old regulation for intervertebral disc syndrome, 
effective prior to September 23, 2002, a maximum 60 percent 
is awarded when the condition is pronounced in degree, with 
persistent symptoms compatible with sciatic neuropathy.  38 
C.F.R. § 4.71a, DC 5293 (2002).

The preponderance of the competent and probative medical 
evidence in the record does not show that the veteran's 
intervertebral disc syndrome can be characterized as 
pronounced.  While February and March 2004 VA medical records 
suggest a sciatic component to the veteran's chronic low back 
pain, the record does not show neurological findings for 
persistent symptoms compatible with sciatic neuropathy--
"characteristic pain and demonstrable muscle spasm and 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc, little intermittent 
relief".  38 C.F.R. § 4.71a, DC 5293 (2002).  There is 
evidence in the current 2003 VA examination, the veteran's 
son's written statement, and a March 2004 VA medical record 
that the veteran continues to undertake manual labor as a 
construction worker in spite of his back disorder.  These 
records do not detail muscle spasms or pain with infrequent 
and intermittent relief.

Under current regulations, effective September 26, 2003, the 
preponderance of the medical evidence in the record does not 
show the veteran had any incapacitating episodes 
necessitating bedrest prescribed by a physician.  A VA 
examiner in May 2003 reported that the veteran related being 
incapacitated for about nine days in January 2003 after 
driving a motor home from New York to Florida.  Nevertheless, 
evidence in the record does not meet the criteria of a 60 
percent rating-six weeks of bedrest and treatment during a 
12-month period.  While the May 2003 VA examination report 
noted that the veteran required treatment, the record lacks 
any treatment record or statement from a doctor that he 
ordered the veteran to bed for any length of time.  

Also under current regulations, the medical evidence of 
neurological manifestations does not warrant a separate and 
higher rating.  38 C.F.R. §§ 4.25, 4.71a, DC 5293 (effective 
September 23, 2002).  Neurological findings from a March 2004 
VA medical record showed deep tendon reflexes were somewhat 
diminished at L4 and S1 positions and that the veteran 
experienced some loss of sensation in his thighs after 
driving a motor vehicle, but the tone of the lower 
extremities was within normal limits and coordination was 
noted as intact.

Therefore, an increased rating to 60 percent under either the 
former regulation for intervertebral disc syndrome, at DC 
5293, or under the new regulation at DC 5243, is unavailable 
to the veteran.  38 C.F.R. § 4.71a, DC 5293 (2002 & 2003); 
38 C.F.R. § 4.71a, DC 5243 (2005).

As documented above, there is no medical evidence of 
unfavorable ankylosis of the spine, thus preventing any 
increase in excess of 40 percent under the new regulation's 
General Rating for Diseases and Injuries of the Spine.  38 
C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2005).  In 
addition, the veteran's range of motion for his lumbar spine 
measured during the May 2003 VA examination and a March 2004 
VA treatment do not support any increase in excess of 40 
percent under the new regulation's general rating.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235 to 5243 (2005).

The preponderance of the objective medical evidence supports 
the current rating for the veteran's lumbosacral strain.  
Moreover, the evidence is not so evenly balanced as to allow 
for the application of reasonable doubt.  38 U.S.C.A. 
§ 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. § 3.102 (2005).

The Board acknowledges the veteran's complaints of pain and 
that the 2003 VA examination was conducted during a period of 
quiescent symptoms.  However, with regard to establishing 
loss of function due to pain, it is necessary that complaints 
be supported by adequate pathology and be evidenced by the 
visible behavior of the claimant.  38 C.F.R. § 4.40.  The 
Board finds that the effects of pain reasonably shown to be 
due to the veteran's service-connected back disorder are 
contemplated in the 40 percent rating currently assigned.  
There is no indication that pain, due to disability of the 
lumbosacral strain, causes functional loss greater than that 
contemplated by the 40 percent evaluation now assigned.  
38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.  

The Board also has considered other potentially applicable 
rating criteria in 38 C.F.R. Part 4, particularly other 
diagnostic codes in 38 C.F.R. § 4.71a consistent with 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  It does not 
find that any other diagnostic code or other Part 4 
provisions are more loosely analogous to the disability at 
issue, or which would permit a higher schedular rating.

There is no indication in the record of any unusual 
disability picture that application of regular schedular 
standards is impractical, especially in the absence of any 
allegation of marked interference with employment.  
Therefore, the Board finds that the criteria for submission 
for an extra-schedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet App. 
337 (1996).


ORDER

A rating in excess of 40 percent disabling for the veteran's 
low back disorder is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


